Case 3:13-cr-00015-SI\/|R-HCA Document 314 Filed 01/07/19 Page 1 of 5

’%@ _\ `

UNITED STATES DISTRICT COURT FOR THE

 

J `\
soUTHERN DISTRICT oF IoWA SO;;®/r 44/0? f£/.»@
UNITED sTATEs oF AMERICA, ) ‘/<¢,§>,;:O/% 3049
/
) 67,?/0/0¢0
V. ) /\O/bO(//?/\
) Case No, 3:13-CR-00015(SMR) /O%
ANGELo\EFTHMIATos, )
)

 

MOTION FOR SUMMARY JUDGMENT ON PETITIONER’S MOTION
FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF

NOW COMES PETITIONER, Angelo Ef`thirniatos, to respectfully move this Court to
grant Summary Judgment on his Emergency Petition for Declaratory Judgment and .Injunctive
Relief` filed on December 12, 2018 (see Dkt. 311). The Court directed the Government to
respond to Petitioner’s Motion by December 19, 2018 (see Dkt. 311). As it is now January 4,
2019, the‘Government has clearly missed the Court’s imposed deadline to respond, and therefore
Petitioner’s Motion should be granted in full, his request for the termination of his supervised
release should be granted, and his arrest warrant for a simple traffic-ticket supervised release
violation should be quashed and dismissed with prejudice.

While the Court has not ruled on Petitioner’s Motion for a Declaratory Judgment and
Injunctive Relief` even though it specifically directed the_ Government to respond by December
19th, that has not stopped the US Marshals from taking Angelo from his prison in Vermont on
the way back to Iowa. The Petitioner wishes to bring to the Court’s attention that a young flight
student was caught red-handed trying to steal a j etliner from the Orlando-Melbourne Airport, yet
only received 12 days in jail and a $1,000 f`me, whereas all Angelo did was fly to Massachusetts
in order to pick up some parts necessary to fix a plane back in Vermont. He did not carry any
passengers or have any contraband on the plane. According to the FAA’s own computer, his

Airman’s Certificate was still in good standing at the time of the flight, and the Government not

Case 3:13-cr-00015-SI\/|R-HCA Document 314 Filed 01/07/19 Page 2 of 5

only knew this, but did not disclose they knew until the eve of Angelo’s trial in Vermont last
month. l

Angelo respectfully asks this Court to consider what the penalty would be for driving
from Davenport, Iowa to Moline, Illinois to pick 'up some automobile parts. Angelo was
employed lin the business of fixing planes in Vermont, and made the trip to Massachusetts in
order to get special_parts for an older plane that were nowhere else to be found locally. The
Government acknowledges this fact, as well as the fact that Angelo did not'have any contraband,
passengers, or anything otherwise unlawful on or around him or the plane when he was
unlawfully seized and searched Without a warrant by DEA Agents disguised as FAA Agents
Waiting all day at a small Vermont Airport. They told Angelo that they had been tracking xhim
since August of the previous year. In that time period, over 1,000 young people have died in
Iowa and New England from Fentanyl and Opioid abuse, but the DEA has time to watch planes
come and go in a small airport.. Furthermore, the DEA Agents that posed as,FAA Agents doing
a simple ramp check knew that Angelo’s Airman’s Certificate was stillin full force and effect.
These facts are all undisputed Even though all of this was readily apparent, Angelo has been
held in maximum security prisons for almost a year for what amounts to a “traffic-ticket” type of
violation for trying to earn a living tol support his disabled Wife and special needs daughter as
Well as repairing an old farmhouse in Vermont that has since fallen into disrepair.

As has been recently discovered by calling the prison yesterday, Angelo is now in the
process _of being transported to Iowa through Berlin, New Hampshire and Brooklyn MDC, and
then back to Oklahoma City and Iowa where he will stand before Judge Stephanie Rose and
possibly face additional time in prison for a misdemeanor that he did not knowingly commit.

Had it not been f`or an engine failure six years ago, Angelo never would have been in Iowa in the

Case 3:13-cr-OOOl5-SI\/|R-HCA Document 314 Filed 01/07/19 Page 3 of 5

first place. The nightmare Angelo is facing is exactly the type of suffering that the Founders
were strictly against in that they all feared being dragged from New England back to _Old
England. Every one of the Founders would be shocked by taking Angelo from New England to
Iowa for a petty crime, but this can all be remedied with the granting of this Motion for
Summary Judgment, since the Governrnent clearly does not respect the Court’s orders or care to
give Angelo the Due Process rights he is entitled to under the Constitution.

Therefore, because the Governrnent has not responded to Petitioner’s Motion for a
Declaratory Judgment and Injunctive Relief, and because the Petitioner and his family have
suffered a grievous deprivation of precious constitutional liberties for a minor supervision
violation, this Court should grant the relief requested and order the US Marshals to return Angelo
to his family in Vermont and order his release until he is sentenced in that case. The Judge in the
Vermont case was willing to grant bail pending appeal, and Angelo’s attorneys in the Vermont
case are in the process o.f submitting very substantial motions for a judgment of acquittal
pursuant to Rule 29 and for a new trial in the interests of justice pursuant to Rule 33. Being
shipped to Iowa for a minor supervised release inHaction is just one more unreasonable Due
Process delay violation in this KaH<aesque unconstitutional nightmare.

In the alternative, please consider this Motion for Summary Judgment to be a Petition for
a Writ of Habeas Corpus pursuant to 28 U.S.C. §2241 as Petitioner has already filed a Motion to
Vacate the Arrest Warrant due to several violations of the Speedy Trial Act and the Speedy Trial
Clause and the Venue Clause of the Sixth Amendment. Because the Petitioner is in transit, he
will not be in Iowa until sometime next week or the following week depending on how long the

Marshals keep Angelo in Brooklyn MDC.

Case 3:13-cr-00015-SI\/|R-HCA Document 314 Filed 01/07/19 Page 4 of 5

WHEREFORE, the Petitioner respectfully moves this Court to grant the requested relief,

as well as any other relief the Court deems proper.

Respectfully Submitted,

/s/ Angelo Efthimiatos
Angelo Efthimiatos

Incarcerated Imnate
Petitioner, pro se
c/o Nancy Dellamonte
3710 Route 30
Sudbury, VT 05733
914-274-1678

January 4, 2019

C
v . 15

 

 

Extremely Urgent

 

 

 
 

'%i:s,i:i"::i, ‘ l
OR\GIN lD:RUTA (914) 274-1818 SH\P DATE: WAN‘\B
M°YDM°“‘E' austrian
3710 ROUTESU
SUDBURY VT 05133 B\LL SB‘|DER
uNrrED sims us
w JoHN s. couRTER, c\.ERK o\= couRr
uN\TED srArEs D\srR\cr couRr 3
sourHERN instruct o\=\owA §
123 EAsr WA\.Nur srREEr, su\r_E 300 §
DEs \\no\NEs \A 50309 3
MZ) 834-7607 REF: 4
PO. DEPTZ
\ll\\\\\\\\\\\\\\\\\\\\\\\\\\\\\1\\\\\\\\\\\\\\\\\_\\\\\\\l\\l\\l\\\l\l\l\l\l\l\\\\\\\\\
.` § . \l k Fed§z§. _
t " x l . iii .
' mow . 01 .\AN szoo\=
7741 1890 6443 STANDARD OVERN\GHT
' - 50309
\A-us DSN\

 

 

